Barco, Deputy Attorney General,
You have requested our advice as to whether or not the State Board of Medical Education and Licensure has authority to issue temporary permits under the provisions of the Act of April 22,1943, P. L. 71, for resident physicians or assistant surgeons to serve in hospitals in this Commonwealth.
Your inquiry is occasioned by reason of applications which have been made to the board by licensed medical practitioners of other States who desire to serve as resident physicians or assistant surgeons in some of the larger hospitals in this Commonwealth. Section 1 of the act provides, inter alia, as follows:
*659“The State Board of Medical Education and Li-censure of Pennsylvania may issue temporary certificates authorizing doctors of medicine, legally licensed in other states, to practice medicine and surgery in Pennsylvania during the present war between the. United States and any foreign country and six months after the cessation of hostilities. . . .
“The provisions of this act are intended to supply medical services in communities where, because of the drain of war needs on such services that are normally available, there exists a need for medical services that may become a threat to public health.”
The language of the legislature is unambiguous. It is apparent that the intention of the legislature was to permit doctors of medicine, legally licensed in other States, who practice medicine and surgery in other States, to practice in this Commonwealth for the period hereinbefore stated if they are of good moral character and possess the other required qualifications set forth in the act, and there is a need for medical services in the communities where hospitals are located which may result in a threat to the public health.
We are of the opinion, therefore, and you are accordingly advised, that under the provisions of the Act of 1943, supra, the State Board of Medical Education and Licensure has the authority to issue temporary permits to doctors of medicine, properly qualified as aforesaid, entitling them to practice medicine and surgery in this Commonwealth during the present war and six months after the cessation of hostilities for the purpose of serving as resident physicians or assistant surgeons in hospitals in this Commonwealth, if the doctors applying for such permits possess the requisite qualifications and their services are necessary due to the fact that the shortage of such medical services in the communities in which the hospitals are located may become a threat to public health.